DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claim 7
Claim 7 recites “where the non-touch event comprises a mechanical key-press event, a leap motion control event, and a light control event.” It is unclear how a single event can be all of these events at once. As best understood, despite the use of “and,” these event types are being claimed in the alternative.

This office action is considered as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-10, 13 and 15 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Hodges et al., US 2015/0084900.

In Reference to Claim 1
Hodges teaches a simulatively-touch method, for simulating a touch on a target device comprising a touch component and a touch panel connector (Fig. 1 and 11, Par. 25 and 141 “touch-screen” and Par. 67-68 and 71 which teaches software components for sending simulated touch inputs to application programs. Which, consistent with Par. 36 of applicant’s specification examiner considers a “touch panel connector,”)  comprising receiving a non-touch event (Fig. 1 and Par. 27 which teaches inputs such as physical buttons and Fig. 6 which teaches an input control. See also Fig. 4-7); converting the non-touch event into a touch event; and transmitting the touch event to the target device to simulate a touch performed on the touch component, wherein the touch event is transmitted to the touch panel connector in the target device (Fig. 4-7 and Par. 67-68, 71-72, 78 which teaches mapping the non-touch button input from the input module into a touch event via a “daemon” program which is then sent to the game program which is able to interpret the button input as a touch input via the touch screen. See also Fig. 6-7 and Par. 73 and 80-81 which teaches where mapping is handled remotely from the touch-screen device and the input modules are reconfigured such 

In Reference to Claim 9
Hodges teaches an electronic device for simulating a touch on a target device comprising a touch component and a touch panel connector (Fig. 1 and 11, Par. 25 and 141 “touch-screen” and Par. 67-68 and 71), comprising a processor and signal transmitter coupled to the processor (Fig. 7 and Par. 80-81 which teaches running the input conversion on a remote server connected to the other devices of the system over a network where the devices are communicatively coupled. See also Par. 171-172), the signal transmitter being configured for receiving a non-touch event and transmitting the non-touch event to the processor (Par. 67-68, Fig. 5-7 and Par. 76-81 which teach mapping a non-touch input from an input module such as a button input into a input for a game which receives touch screen inputs. See Par. 71 which explicitly teaches that these are simulated touch screen inputs. And sending these inputs to a server which performs conversion functionality on the inputs); the processor being configured for receiving the non-touch event, converting the non-touch event into a touch event, and feeding-back the touch event to the signal transmitter (Fig. 5, 7 and Par. 80-81); the signal transmitter being configured for receiving the touch event from the processor, and transmitting the touch event to the target device so as to simulate a touch performed on the touch component (Fig. 5, 7 and Par. 80-81 which teaches sending the converted input to the touch-display device running the game); wherein the touch event is transmitted to the touch panel connector in the target device, and the touch control 

In Reference to Claim 19
Hodges teaches a touch control system comprising a manipulation device, a target device, and an electronic device and the target device being connected to the electronic device, respectively, (Fig. 1, 7, and 9, Par. 27 which teaches button inputs, and Par. 67-68, Fig. 5-7 and Par. 76-81 which teaches an input module and daemon program which can convert inputs that are sent to a touch screen device for controlling a game), the electronic device being configured for simulate a touch on the target device comprising a processor and signal transmitter coupled to the processor (Fig. 7 and Par. 81 which teaches running the input conversion on a remote server connected to the other devices of the system over a network where the devices are communicatively coupled. See also Par. 171-172), the target device comprising a touch component and a touch panel connector (Fig. 1 and 11, Par. 25 and 141 “touch-screen” and Par. 67-68 and 71. Par. 67-68 which teaches a simulated touch. Where a “touch panel connector” consists of the software configured to receive touch panel input, as is consistent with the description in Par. 36 of applicant’s specification), the manipulation device being configured for generating a non-touch event (Fig. 5-7, Par. 27 and Par. 67-68), the signal transmitter being configured for receiving a non-touch event and transmitting the non-touch event to the processor (Par. 67-68, Fig. 5-7 and Par. 76-81 

	In Reference to Claim 2
Hodges teaches where the converting the non-touch event into the touch event comprises modifying a report descriptor of the non-touch event to convert the non-touch event into the touch event; wherein the modifying the report descriptor of the non-touch event comprises: modifying the report descriptor of the non-touch event to be a report descriptor of the touch event (Par. 71 which teaches the non-touch input from the input 

In Reference to Claim 7
	Hodges teaches wherein the non-touch event comprises a mechanical key-press event, a leap motion control event, and a light control event (Par. 27).

	In Reference to Claim 8
	Hodges teaches establishing a communication connection with the target device; wherein the communication connection is performed by a wired-type communication which establishes signal transmission channels to the target device via a cable; or wherein the communication connection is performed by a wireless communication that comprises Bluetooth connection, WIFI connection, infrared connection, or Operator Network connection (Par. 68 “Bluetooth” See also Par. 80 which teaches a network connection over the Internet).

In Reference to Claim 10
Hodges teaches wherein the first port being connected to a manipulation device and configured for receiving the non-touch event generated by the manipulation device and transmitting the non-touch event to the signal transmitter. (Fig. 7 and Par. 80-81 which teaches a network connection between the input control device and the server for communicating the button inputs).

In Reference to Claim 13
Hodges teaches a second port coupled to the signal transmitter, the second port, being connected to the target device for transmitting the touch-event to the target device (Fig. 7 and Par. 81 which teaches a network connection between the conversion server and the target device operating the game for communicating the converted input).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al., US 2015/0084900, in view of Qiu, US 2014/0137014.

In Reference to Claim 3
Hodges teaches wherein the touch event is configured for indicating an event of a target position of the touch component being touched (Par. 71 which teaches that the input is received as if it was an input on the touch screen) and further teaches where the mapping can be based on the application displayed on screen (Par. 72-73). However, Hodges does not explicitly teach where the input is carrying a physical-position information of the target position on the touch component.

It would be desirable to modify the system of Hodges et al. to transmit the physical position information for the target position on the touch as taught by Qiu in order to allow the system to be configurable for any given game to adapt the button mapping to the unique positioning of control inputs for a game on the screen.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing modify the system of Hodges et al. to transmit the physical position information for the target position on the touch as taught by Qiu.

In Reference to Claim 4
Hodges et al. and Qiu teaches acquiring the physical-position information of the target position on the touch component; correlating the physical-position information to the non-touch event so as to establish a mapping relation between the non-touch event and the target position; wherein the converting the non-touch event into the touch event further comprises: adding the physical-position information of the target position on the touch component into the touch event (Hodges Par. 72-74 and 79-80 which teaches a reconfiguration functionality whereby physical inputs from the input modules can be reconfigured to provide different touch-screen inputs based on a different mapping configuration. And Fig. 6 which teaches before sending the input reconfiguring the inputs based on the mapping information. See Qiu Par. 53, 66, and 91-92 which 

In Reference to Claim 5
	Hodges et al. and Qiu teaches determining a plurality of non-touch events; establishing a mapping relation between each of the plurality of non-touch events and a respective target position on the touch component such that a set of mappings is formed (Fig. 1 and Par. 27 which teaches use with multiple physical input controls. E.g. ad four-way control and multiple buttons. And Par. 67 which teaches mapping plural user inputs. See also Qiu Par. 91-92 which teaches mapping of multiple buttons as well as respective target positions for particular buttons).

	In Reference to Claim 6
	Hodges et al. teaches modifying target positions on the touch component corresponding to at least some of the plurality of non-touch events such that another set of mappings is formed (Par. 72-74 and 79-80).

Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al., US 2015/0084900, in view of Fung, US 2017/0065880 and Rofougaran US 2009/0006677.

In Reference to Claim 11

	Fung teaches a system for mediating input compatibility between a plurality of control devices and a plurality of output devices where a local device handles input conversion, further Fung teaches that the connections can be made with a variety of protocols (Par. 38, 45, 48 Fig. 5A and 8).
	It would be desirable to modify the system of Hodges et al. to use a local remote computing device for input conversion as taught by Fung in order to avoid the need to connect over the network to convert user inputs thereby reducing network latency and eliminating the need for an internet connection.
	Rofougaran teaches where devices are connected over a network via a USB interface (Fig. 13 and 15, Par. 100 and 104).
	It would be desirable to modify the system of Hodges et al. and Fung to use USB communication as taught by Rofougaran in order to connect the devices via a reliable industry standard protocol well known in the art for connecting electronic devices.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify to modify the system of Hodges et al. to use a local 

	In Reference to Claim 12
	Hodges et al. teaches wherein the manipulation device comprises a physical button for generating the non-touch event; or the manipulation device is at least one of a mouse, a keyboard, a joystick, a leap motion sensor, and a light sensor (Par. 27).

	In Reference to Claim 14
	Hodges et al. teaches a device as described above in reference to Claim 10. Further Hodges et al. teaches that the cloud server is only one embodiment of the remote system for implementing the conversion software (Par. 80) and teaches that a computer for implementing the functionality of Hodges could be PCs, servers, or other devices (Par. 171). However, Hodges et al. does not explicitly teach a plurality of second ports, using a local remote computer, or where the plurality of second ports are USB.
	Fung teaches a system for mediating input compatibility between a plurality of control devices and a plurality of output devices where a local device handles input conversion, and has a plurality of ports for connecting with several output devices and further Fung teaches that the connections can be made with a variety of protocols (Par. 38, 45-46, 48 Fig. 5A and 8).
	It would be desirable to modify the system of Hodges et al. to use a local remote computing device for input conversion and connect to multiple output device via a 
	Rofougaran teaches where devices are connected over a network via a USB interface (Fig. 13 and 15, Par. 100 and 104).
	It would be desirable to modify the system of Hodges et al. and Fung to use USB communication as taught by Rofougaran in order to connect the devices via a reliable industry standard protocol well known in the art for connecting electronic devices.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Hodges et al. to use a local remote computing device for input conversion and connect to multiple output device via a plurality of ports as taught by Fung to modify the system of Hodges et al. and Fung to use USB communication as taught by Rofougaran.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al., US 2015/0084900, in view of Hain et al., US 2015/0231498.

In Reference to Claims 16-18
	Hodges et al. teaches where the manipulation device is connected to the electronic device via a network connection, and where the target device is connected to the electronic device via a network connection. However, they do not explicitly teach 
	Hain et al. teaches a controller input conversion system where components including input devices, and electronic device, and a target gaming device are connected wirelessly via a Bluetooth connection, WIFI connection or Operator Network Connection (Fig. 2 and Par. 80).
	It would be desirable to modify the system of Hodges et al. to connect wirelessly over the network via a protocol such as WIFI or an Operator Network Connection as taught by Hain et al., in order to conveniently connect the system components without the need for wired connections via standard wireless protocols for network and Internet communication.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Hodges et al. to connect wirelessly over the network via a protocol such as WIFI or an Operator Network Connection as taught by Hain et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.V.L/Examiner, Art Unit 3715